Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 17-CM-655

                       IN RE MICHAEL CURTIS, APPELLANT.

                         Appeal from the Superior Court
                          of the District of Columbia
                                  (CCC-15-17)

                         (Hon. Judith Smith, Trial Judge)


(Submitted November 8, 2018                                 Decided April 28, 2022)

      Emily E. Cunniff for appellant.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General at the time the brief was filed, Rosalyn Calbert Groce,
Deputy Solicitor General, and Janice Y. Sheppard, Assistant Attorney General, for
the District of Columbia.

      Before GLICKMAN, BECKWITH, and MCLEESE, Associate Judges.

      Dissenting opinion by Associate Judge BECKWITH at page 13.

      PER CURIAM: Appellant Michael Curtis was convicted of criminal contempt

for violating a civil protection order (CPO) by communicating with his ex-wife,

Priscilla Johnson. Mr. Curtis argues that there was insufficient evidence to support

his conviction. We affirm.
                                          2




                                          I.




      Except as otherwise noted, the following appears to be undisputed. Mr. Curtis

and Ms. Johnson had three children together. They divorced in 2014 or 2015, and

Ms. Johnson obtained a CPO against Mr. Curtis in 2016. The CPO generally

required Mr. Curtis not to contact Ms. Johnson by telephone, in writing,

electronically, or in any other manner, directly or indirectly through a third party.

The CPO did, however, permit Mr. Curtis to text Ms. Johnson “ONLY to discuss

matters related to the children in common.”




      Mr. Curtis’s contempt conviction is based on the following exchange of texts

in early 2017:




MR. CURTIS:        Pri its not on court papers that i cant talk to the children. ..u have
                   taken all rights and respect from mothers who r truly in need of
                   help… Its ur fault young ladies r hurt..

MS. JOHNSON: Please stop texting this. I have given u two options n u refused
             both. So it’s ur choice. The end of conversation please. I will no
             longer debate over this.

MR. CURTIS:        Sorry for trying to my children and it should never be 2
                                        3

                  choices…so im given u 3 Choices. .

MS. JOHNSON: I’m not being spiteful. This is wat I can afford.

MR. CURTIS:       That’s one… It don’t cost for my children to talk to me… U
                  passed spiteful…

MS. JOHNSON: It’s a monthly cost to pay a phone bill. Our minutes are limited
             since u turned of [name of daughter] phone we have to share n I
             need to be sure I’m able to reach them. But u won’t understand
             so please this is the end. I’m trying to allow u to communicate
             but I’m having second thoughts now because u are constantly
             trying to cause confusion. I will say for a final time I need help
             with the bill to extend the minutes or u can get them a line for u
             to contact them. f u can’t wait nderatand then I won’t allow u to
             waste my text allowance n I’m going to have to ask u to stop
             contacting me period. It’s ur fault u refuse to help so please don’t
             blame me. If you can’t text appropriately then I will not allow u
             to text me at all. Thx n goodnight.

MR. CURTIS:       I don’t care about phone bills. … I’m 14 houses away. . but u
                  have hurted me for 4 yrs. Now and now all will be revealed. ..
                  Be sure to tell them about ur cousin. ..even my babys no about it
                  and who he was. Supposed to be so I will be calling. Them in
                  fack I got a better idea. ..

MS. JOHNSON: Thx. Please don’t text me again at all. I’ve asked u not to threaten
             me and this is not a conversation related to the well being of our
             children. Do not contact me again please.

MR. CURTIS:       I did not treat. .. I promise u someone going to. Jail for the pain
                  i been. Through over 4 yrs

MS. JOHNSON: Ok. That’s it. No more. I’m trying to sleep.



      At trial, Ms. Johnson acknowledged that some parts of that exchange had to

do with the children. Ms. Johnson also testified, however, that the exchange

included threats and other comments that Ms. Johnson did not understand.
                                           4

According to Ms. Johnson, the “dominant issue” in the texts was Mr. Curtis

becoming angry.




       The trial court found Mr. Curtis guilty. The trial court focused on three

specific statements: (1) “its ur fault young ladies r hurt”; (2) “u have hurted me for

4 yrs. Now and now all will be revealed”; and (3) “I promise u someone going to.

Jail for the pain I been. Through over 4 yrs.” The trial court noted that those

statements were in the midst of other statements about the children and might have

reflected frustration relating to the children. Nevertheless, the trial court found that

those three specific statements were not about the children and thus violated the

CPO.




                                          II.




       To establish the elements of criminal contempt for violating a CPO, the

evidence must prove beyond a reasonable doubt that the defendant “engaged in (1)

willful disobedience (2) of a protective court order.”         Holman v. District of

Columbia, 202 A.3d 512, 521 (D.C. 2019) (internal quotation marks omitted). Mr.
                                            5

Curtis argues that the evidence did not establish that his texts were in violation of

the CPO. We disagree.




      The trial court focused on three statements in concluding that Mr. Curtis

violated the CPO. Under our case law, we cannot affirm Mr. Curtis’s conviction

unless all three statements violated the CPO. See, e.g., In re Kraut, 580 A.2d 1305,

1313-14 (D.C. 1990) (reversing where trial court based single count of contempt on

three grounds and evidence was insufficient as to at least one ground). It is not

entirely clear whether we should review the trial court’s conclusions about the three

statements deferentially or de novo. Compare, e.g., Thomas v. United States, 934

A.2d 389, 392 (D.C. 2007) (In criminal-contempt cases, “[j]udicial review is

deferential, giving full play to the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts.”) (internal quotation marks omitted), with, e.g., id.

(“Whether the acts in which the defendant was found to have engaged constitute

[criminal contempt] is a question of law, and we review the trial court’s resolution

of that question de novo.”) (brackets and internal quotation marks omitted). We

need not decide that question, because we agree with the trial court that the three

statements violated the CPO.
                                          6




      The first statement at issue is “its ur fault young ladies r hurt.” Considered in

isolation, that statement bears no apparent relation to the children. The statement

must be understood in context, however. Cf., e.g., Andrews v. United States, 125

A.3d 316, 324 (D.C. 2015) (in determining whether words constituted threat, “[t]he

words in question must be considered in the context in which they were used”)

(internal quotation marks omitted). It is true that the statement is part of a text

message that starts with Mr. Curtis stating his view of his legal right to communicate

with the children. Mr. Curtis immediately veers, however, from that specific topic

to more general statements that have no apparent logical relationship to the children.

Mr. Curtis states, without explanation, that Ms. Johnson has taken away “all rights

and respect” from mothers in need. Then, more ominously, Mr. Curtis states without

explanation that it is Ms. Johnson’s fault that “young ladies” are hurt. We agree with

the trial court that the latter statement was not “ONLY to discuss matters related to

the children in common.”




      This court has affirmed a conviction for criminal contempt in circumstances

comparable to those of the present case. In re Ferguson, 54 A.3d 1150 (D.C. 2012)

(per curiam). In Ferguson, the CPO permitted communication “[o]nly regarding the
                                           7

child and announcement for pick up and return of the child.” Id. at 1151. In a phone

call on Christmas Eve, Mr. Ferguson said that their child had bought a present for

the complainant. Id. Mr. Ferguson asked if the complainant would be home to

receive it, and, after the complainant said she would not, Mr. Ferguson asked again

whether complainant would be home. Id. This court held that “[t]he evidence

presented was sufficient to permit the trial court to find that [Mr. Ferguson’s] further

question to [the complainant] was not genuinely ‘regarding the child,’ but instead

represented an effort to have contact with [the complainant] outside the bounds

permitted under the CPO.” Id. at 1153.




      Courts outside of this jurisdiction have come to similar conclusions in

analogous cases. See Jordan v. State, 77 N.E.3d 1271, 1273-74 (Ind. Ct. App. 2017)

(upholding conviction for violating CPO permitting contact about parenting order;

voicemail containing ad hominem attacks including that defendant would “really

tear [complainant’s] ass up in court” and would tell court “everything that has [gone]

on” exceeded the scope of what was necessary to communicate with complainant

about parenting time); State v. Peric, Nos. 2018-L-089, etc., 2019 WL 1424626, at

*2, *8 (Ohio Ct. App. Mar. 29, 2019) (upholding conviction for violating CPO that

permitted contact “for all issues concerning minor children,” where Mr. Peric sent

message that referenced parenting time but also called complainant “evil hateful
                                          8

bitch”; CPO did not “extend to personal attacks”; limited-contact provision’s “intent

is not to allow [Mr.] Peric to send messages threatening lawsuits and prison time

based on a perceived underlying conflict over the children. This is an unreasonable

interpretation of the order. Under this interpretation, [Mr.] Peric would have license

to say anything to [complainant] provided he mentioned the children in the

message.”); State v. Putman-Albright, Nos. 26679, etc., 2016 WL 525863, at *7-

8 (Ohio Ct. App. Jan. 29, 2016) (upholding conviction for violating CPO that

permitted contact “concerning parenting issues,” where, during dispute about

parenting issue, Ms. Putman-Albright called complainant “punk ass” and asked if

complainant was afraid of Ms. Putman-Albright’s brother).




      We are not persuaded by Mr. Curtis’s arguments that his statements did not

violate the CPO. First, Mr. Curtis appears to suggest that the relevant question is

whether the text messages as a whole were primarily about the children. We

disagree. The CPO limits communication to a single topic. In our view, it would

not be reasonable to interpret the CPO to allow Mr. Curtis to say whatever he wished

as long as he embedded his statements in a larger conversation that was in part -- or

even primarily -- about the children.
                                          9

      Second, Mr. Curtis appears to argue that his statement about young ladies

being hurt related to the children in the sense that the statement reflected his

frustration about the extent of his access to the children. Mr. Curtis did not testify,

and we do not have direct evidence about why he made the statement about young

ladies being hurt. We assume for current purposes, however, that the statement was

motivated by Mr. Curtis’s frustration about a matter relating to the children.

Nevertheless, we conclude that it would not be reasonable to interpret the CPO to

permit Mr. Curtis to say whatever he wanted as long as his statements were

motivated by frustration about matters relating to the children.




      Our analysis of the remaining two statements is similar to our analysis of the

first statement. The second statement is “I’m 14 houses away. .but u have hurted me

for 4 yrs. Now and now all will be revealed. ..” That statement in isolation does not

appear to relate to the children. Rather, the statement appears to express generalized

anger about the interactions between Mr. Curtis and Ms. Johnson over a four-year

period. Mr. Curtis suggests on appeal that the reference to four years reflects Mr.

Curtis’s unhappiness at having “suffered through the litigation concerning the

children” for four years. No evidence directly supports that suggestion, however.

To the contrary, Ms. Johnson and Mr. Curtis were divorced no more than three years

before the statements at issue, and the CPO was issued about a year before the
                                         10

statements.     The evidence thus undermines rather than supports Mr. Curtis’s

suggestion that this statement was limited to a dispute concerning access to the

children.




      The second statement also seems to include an unclear threat to disclose

unfavorable information about Ms. Johnson. Mr. Curtis suggests on appeal that the

statement reflects his intent to provide information to the court at the next custody

hearing.      No evidence directly supports that suggestion, however, and the

immediately subsequent statements in the text message seem to contradict the

suggestion. Those statements (1) cryptically direct Ms. Johnson to tell unspecified

people about Ms. Johnson’s cousin and “who he was . . . [s]upposed to be”; and (2)

state that Mr. Curtis was going to call those unspecified people. We conclude that

the second statement was not “ONLY to discuss matters related to the children in

common.”




      Finally, the third statement was “I promise u someone going to. Jail for the

pain i been. Through over 4 yrs.” That statement does not explicitly refer to the

children. Rather, the statement appears to express generalized anger about the

interactions between Mr. Curtis and Ms. Johnson over a four-year period. Mr. Curtis
                                         11

suggests on appeal that the reference to jail reflects Mr. Curtis’s intent to have Ms.

Johnson held in criminal contempt and incarcerated for violating a court order

concerning the children. No evidence directly supports that suggestion, however.

To the contrary, the broad reference to four years of “pain” and the cryptic reference

to “someone” going to jail seem to reach far more broadly. In addition, the reference

to an unspecified person going to jail is rather ominous, given Mr. Curtis’s earlier

statement about young ladies being hurt. In sum, we conclude that the third

statement was not “ONLY to discuss matters related to the children in common.”




      The dissent does not directly address the sole issue raised by Mr. Curtis and

decided in the foregoing discussion: whether Mr. Curtis’s texts violated the CPO.

Rather, the dissent concludes that there was insufficient proof that Mr. Curtis acted

willfully, because “the record is devoid of evidence that Mr. Curtis knew the texts

violated” the CPO. Infra at 14. Because Mr. Curtis did not raise the issue of

willfulness, we would not normally address the issue. See, e.g., Rose v. United

States, 629 A.2d 526, 535 (D.C. 1993) (“It is a basic principle of appellate

jurisprudence that points not urged on appeal are deemed to be waived.”).
                                         12

      We take as a given that this court has authority to sua sponte address issues

not properly raised on appeal, in extraordinary circumstances and to prevent

injustice. Cf., e.g., Parker v. United States, 254 A.3d 1138, 1146 (D.C. 2021)

(describing case in which appellate court exercised discretionary authority to

consider issue not properly presented on appeal, because “injustice might otherwise

result if [appellant is] . . . punished for conduct that does not constitute a crime”)

(internal quotation marks omitted). We respectfully disagree with the dissent,

however, that this is such a case.




      Mr. Curtis never explicitly stated that he knew his texts violated the CPO.

Willfulness, however, “is a state of mind, and in most cases it cannot be proved

directly.” Thompson v. United States, 690 A.2d 479, 483 (D.C. 1997). Essentially

for the reasons we have already explained, we conclude that a reasonable fact-finder

could infer that Mr. Curtis knew that his texts were not “ONLY to discuss matters

related to the children in common.”




       Finally, raising concerns about the adequacy of the trial court’s findings, the

dissent suggests that a remand is warranted. Infra at 22 & n.6. Mr. Curtis has not

challenged the adequacy of the trial court’s findings and has not requested a remand.
                                         13

We see no extraordinary circumstances justifying sua sponte consideration of the

issue. The trial court’s findings appear to reflect the view that Mr. Curtis could not

reasonably have thought his texts complied with the CPO. For example, the trial

court found that the texts were “well beyond what would be communication about

the children,” and the trial court also said that it “cannot reasonably find that [the

texts] are about matters about the children.” There is no particular reason to believe

that a sua sponte remand for further findings would change the outcome of this case.

Cf., e.g., Workman v. United States, 255 A.3d 971, 979 (D.C. 2021) (with respect to

issue properly presented on appeal, court declines to remand where it was clear that

trial court would reach same result if matter were remanded).




      For the foregoing reasons, the judgment of the trial court is

                                                    Affirmed.




      BECKWITH, Associate Judge, dissenting: Though Michael Curtis was not

charged with any sort of threat or assault, the majority sees something “ominous” in

the text messages Michael Curtis sent to Priscilla Johnson, and this impression

informs its view that the messages discussed “matters” that were not, as the civil

protection order required, “related to the children in common.” The messages are
                                            14

ambiguous, though, and could come across as either unremarkable or alarming,

depending greatly upon one’s background and experiences.              But even if the

messages did exceed the bounds of what the CPO allowed by discussing matters that

were not related to the children in common, the record is devoid of evidence that Mr.

Curtis knew the texts violated the order and thus had the necessary “wrongful state

of mind.” See In re Jones, 898 A.2d 916, 920 (D.C. 2006) (citing Davis v. United

States, 834 A.2d 861, 866 (D.C. 2003)). As an initial matter, the CPO’s language

failed to put Mr. Curtis on notice that some of his text messages fell outside the scope

of permissible communication. Further, there is no evidence that the trial court ever

clarified the parameters of the exception. And finally, nothing in these messages is

so blatantly off topic as to demonstrate, in the absence of other evidence, Mr. Curtis’s

willfulness to discuss matters not related to his children. Because the government’s

evidence was insufficient to prove this essential element of the crime of contempt, I

respectfully dissent from the majority’s decision to affirm Mr. Curtis’s conviction

for violating the civil protection order.



       In the context of contempt of a CPO, “[w]illfulness necessarily entails

knowledge that conduct is proscribed,” Williams v. United States, 51 A.3d 1273,

1280 (D.C. 2012), and “a defendant cannot be convicted of criminal contempt where

he or she is not put on notice of the specific conditions of the [CPO] order.” Vaas
                                         15

v. United States, 852 A.2d 44, 46 (D.C. 2004); In re Thompson, 419 A.2d 993, 996

(D.C. 1980) (“One cannot be contemptuous of a court order if he has no knowledge

of it.”). Before the government can demonstrate contempt of a court order, then,

that order must be “specific and definite, or clear and unambiguous.” In re Jones,

898 A.2d at 920 (quoting Fed. Mktg. Co. v. Va. Impression Prods. Co., 823 A.2d

513, 523 (D.C. 2003)).



      At least twice in circumstances analogous to those here, this court has reversed

a contempt conviction for insufficient proof of willfulness because of uncertainty

over exactly what conduct the court order forbade. In Davis v. United States, the

government charged Lawrence Davis with contempt for nonattendance of a domestic

violence intervention program the CPO required him to attend. 834 A.2d at 863.

One of the government’s witnesses testified that missing more than two classes

caused attendees to be “dropped from the program,” while the person who had

informed Mr. Davis of the program requirements testified that after three missed

classes, “a fourth class w[ould] result in a termination.” Id. at 863–64, 867. Because

the government presented no evidence that the more stringent three-absence standard

was ever communicated to Mr. Davis, we held that the government had not proven

beyond a reasonable doubt that Mr. Davis had a “wrongful state of mind.” Id. at 867

(quoting Fields v. United States, 793 A.2d 1260, 1264 (D.C. 2002)). Thus, “[n]o
                                         16

impartial trier of fact could . . . find beyond a reasonable doubt that [Mr.] Davis

knew or understood . . . his responsibilities” under the CPO. Id. at 868.



      The government similarly failed to prove willfulness in In re Jones, where

Maurice Jones was convicted of violating the no-contact provision of a CPO when

he walked near the petitioner at a court hearing and said either “watch it” or “watch

out.” 898 A.2d at 919–20. There, we held that the evidence was insufficient to

prove that Mr. Jones knew that his conduct would violate the CPO. That is, the

terms of the order, which prohibited contact “in any manner,” failed to put Mr. Jones

on notice of how he should conduct himself when he and the petitioner were both in

the courtroom, and the words he uttered did not in themselves establish that Mr.

Jones intended to violate the order. Id. at 918, 920–21.



      Here, it is true, as the trial court stated, that Mr. Curtis “knew of the order”

because “he was served with a copy . . . in open court.” But that does not end the

analysis. As in Davis and Jones, the government here “fail[ed] to demonstrate how

the terms of the CPO, as applied to the facts before us, put [Mr. Curtis] on notice

that his actions would constitute a violation of the CPO.” Jones, 898 A.2d at 921.



      At the outset, in permitting Mr. Curtis to communicate with Ms. Johnson

through text messages “to discuss matters related to the children in common,” the
                                          17

CPO did not specify to what extent “matters related to the children” expanded the

permissible subject matter beyond discussion strictly about the children. That the

court and the parties at times paraphrased the exception 1 underlines the imprecision

of the description of what conduct was allowed.           And though the shorthand

references were similar, even slight differences can be “susceptible to very different

meanings.” Vaas, 852 A.2d at 47 (finding that the trial court’s simultaneous usage

of “one-block radius” and “one-block area” “created an ambiguity regarding the

exact area from which Vaas was barred”). In some respects, the alternative phrasing

employed at trial appears to be narrower than the CPO’s actual wording, which

permitted Mr. Curtis to text Ms. Johnson to discuss not just the children, but “matters

related to” them. 2 See In re Ferguson, 54 A.3d 1150, 1154 n.4 (D.C. 2012) (rejecting


      1
        The trial court concluded at one point, for example, that the texts were “not
about the children in common.” The prosecutor referred to texts that “ha[d] to do
with” the children or that communicated “about” the children. And defense counsel
referred to subjects that “concern[ed] matters concerning the children.”
      2
         Similarly, in holding that portions of Mr. Curtis’s texts were not “limited to
a dispute concerning access to the children,” supra at 10, and did not “explicitly refer
to the children,” supra at 11, the majority seems to suggest, contrary to the actual
terms of the CPO, that the CPO restricted Mr. Curtis to communicating about the
children directly as opposed to discussing matters relating to the children. Further,
someone reading such an order may fairly have interpreted language permitting the
discussion of matters “related to” the children as encompassing a somewhat wider
range of subjects than matters “about” the children. Merriam-Webster’s definition
of “about,” as used in this context, is “with regard to,” “concerned with,” or
“fundamentally concerned with or direct toward.” Merriam-Webster Online,
https://www.merriam-webster.com; https://perma.cc/K3TZ-3EMC (last visited
April 6, 2022). By contrast, it defines “related” as “connected by reason of an
                                           18

government’s argument that a CPO that permitted contact “regarding the child and

announcement for pick up and return of the child” limited contact to communication

for the purpose of visitation rights); cf. Related, Black’s Law Dictionary (11th ed.

2019) (“Connected in some way . . . .”).



      To the extent the breadth of the provision is unclear, we “construe ambiguities

. . . as redounding to the benefit of the person charged with contempt.” Jones, 898

A.2d at 922 (citations omitted). It therefore seems essential that the phrase “related

to” is “deliberately expansive” and is given a “broad common-sense meaning.” Pilot

Life Ins. Co. v. Dedeaux, 481 U.S. 41, 46–47 (1987); accord District of Columbia v.

Greater Washington Bd. of Trade, 506 U.S. 125, 129 (1992). 3 And given the




established or discoverable relation.” Id. Under these definitions, a statement that
may not be concerned with a certain topic could seemingly still be connected to the
topic by a discoverable aspect.

       The point here is not for dictionaries to govern CPO violation prosecutions;
the point is that the government cannot rely on the content of communications alone
to establish willfulness when those communications might honestly appear to a
defendant to comply with the order under a common understanding of the order’s
language.
      3
        See also, e.g., Cardell Fin. Corp. v. Suchodolski Assocs., 896 F. Supp. 2d
320, 327 (S.D.N.Y. 2012) (“Because ‘relating to’ in the Amended Judgment is
amenable to being read in two different ways, it is ambiguous and the [respondent]
cannot be held in contempt for its violation of only one of those possible meanings
when its conduct would have been permissible under the other.”); In re Monarch
Cap. Corp., 173 B.R. 31, 46 (D. Mass. 1994) (finding an order did not describe an
                                          19

absence of evidence that the provision was clarified or explained to Mr. Curtis, there

is no reason to believe the broad language of the CPO was ever narrowed—a

conclusion bolstered by the prosecutor’s request at sentencing that the court craft a

more specific no-contact provision “in an effort to perhaps avoid any confusion

about the—regarding the children’s provision.” Where, as here, the defendant’s

conduct is permissible under a reasonable construction of the order, he cannot be

found to have willfully violated the order. See Jones, 898 A.2d at 921 (“[I]f a willful

violation of the no contact provision depends on a willful violation of the stay away

provision, the defendant must be on notice that a failure to keep a particular distance

away is itself a violation; otherwise, the stay away basis for the no contact violation

will lack willfulness.”).



      This is not a case where the communications alone demonstrated willfulness.

While the court concluded that Mr. Curtis intended to send the texts and that the

texts were “a communication that is not about the children in common,” it did not

find that the texts themselves revealed that Mr. Curtis believed he was texting about

matters unrelated to the children in common. To be sure, a factfinder reasonably

could infer that the three texts on which the trial court based its verdict were less




injunction’s scope in reasonable detail because “the phrase ‘arising from or related
to’ was ambiguous”).
                                          20

than congenial. 4 But however antagonistic, those texts were part of a conversation

that clearly concerned matters related to the children and they did not, on their own,

support an “obvious” inference of Mr. Curtis’s willfulness. Jones, 898 A.2d at 921–

22 (distinguishing cases where the conduct alleged to violate the CPO was itself

“outright and blatant” evidence of willfulness). Even if the CPO was as limited as

the majority suggests, it did not specify that arguments or frustration with respect to

Mr. Curtis’s access to the children would fall outside that scope. See also Jones,

898 A.2d at 920 (finding that “the CPO failed to afford [Mr. Jones] sufficient notice

of the manner in which to comport himself upon leaving the well of the courtroom”).

Because the texts were insufficient to support an inference of willfulness on their

own, and because the record does not otherwise establish that Mr. Curtis knew that

his texts would violate the order, the evidence was not sufficient to prove beyond a

reasonable doubt that Mr. Curtis willfully violated the order.




      4
         The majority describes two Mr. Curtis’s statements as “ominous[].” It
further suggests that Mr. Curtis’s “frustration” about his ongoing custody issues may
have motivated the text messages, but that the court could not “permit Mr. Curtis to
say whatever he wanted” simply because he was “motivated by frustration about
matters relating to the children.” I agree that the CPO did not give Mr. Curtis free
reign to say “whatever he wanted” but remain skeptical that the government proved
beyond a reasonable doubt that Mr. Curtis intended to communicate about “matters”
not “related to the children in common.”
                                           21

      The majority declines to address the evidence of willfulness on the ground

that it is not before us. While it is true that Mr. Curtis’s brief focuses upon the trial

court’s ruling that his text messages were not related to the children, it is

inappropriate here to forgo evaluating the sufficiency of the evidence of willfulness

for three reasons.



      First, Mr. Curtis did raise the issue. He moved for judgment of acquittal in

the trial court, 5 unquestionably challenges the sufficiency of the evidence on appeal,

and makes arguments in his appellate brief—such as repeatedly characterizing his

text messages as an expression of frustration—that if true, must necessarily be an

assertion that he did not willfully violate the no-contact order. Indeed, inherent in

his arguments that he was texting Ms. Johnson about matters related to the children


      5
        This court has held that “a ‘full range of challenges’ to the sufficiency of the
evidence” is “automatically preserved at a bench trial by a defendant’s plea of not
guilty.” Carrell v. United States, 165 A.3d 314 (D.C. 2017) (en banc)
(quoting Newby v. United States, 797 A.2d 1233, 1238 n.2 (D.C. 2002)); see
also Abdulshakur v. District of Columbia, 589 A.2d 1258, 1264 (D.C. 1991) (stating
that the grounds for an MJOA “need not be stated with specificity unless the
prosecutor so requests”). Though Mr. Curtis was thus not required to challenge the
evidence of willfulness in order to preserve the issue for appeal, he did mention
intent in his request for a judgment of acquittal, stating that “[w]hen people are
communicating regarding an emotional[] issue, things do come up. There's no
intention really to talk about anything else. But things do come up.” He also
implicitly challenged the proof of willfulness when he argued in closing that his text
messages signaled frustration over Ms. Johnson’s attempts to hinder his relationship
with his children.
                                           22

is the contention that he did not intend to communicate about matters outside the

scope of the CPO and was not aware of the wrongfulness of the messages he was

sending. 6



      Second, any imprecision in Mr. Curtis’s challenge to the evidence of

willfulness—which permeates his sufficiency claim even though it does not appear

under a heading specifically challenging that element—is a continuation of, and

cannot be separated from, the trial court’s and the parties’ own erroneous

understanding of willfulness at trial. In the trial court, the government argued, and

the trial court agreed, that the government needed to prove only that Mr. Curtis had

a so-called “general intent” to send the text messages, meaning that he did not do so

by mistake—something Mr. Curtis has never disputed. 7 But despite the confusion



      6
        Even if the issue had not been squarely raised, the appropriate course would
be to request briefing on the question or to remand to the trial court rather than
wholly declining to address it. Contrary to the majority’s contention, it is not “clear,”
see Workman v. United States, 255 A.3d 971, 979 (D.C. 2021), or “doubtless,” id.
(quoting Black v. District of Columbia Dep’t of Human Servs., 188 A.3d 840, 851
(D.C. 2018)), that the trial court here would find proof beyond a reasonable doubt of
willfulness. The findings quoted by the majority—that, in the trial court’s view, the
texts were “well beyond what would be communication about the children” and that
it could not “reasonably find that [the texts] are about matters about the children”—
do not bear on Mr. Curtis’s knowledge that his conduct was proscribed. Supra at
13.
      7
        Mr. Curtis concedes in his brief that he “did intend to send the text messages
to Johnson,” which in the trial court’s view constituted willfulness. He plainly does
                                            23

of the trial court and the parties on this point, the requirement of a “wrongful state

of mind” is clear. Davis, 834 A.2d at 866; see also In re Moore, No. 18-CM-1144,

2022 WL 710673, at *2 (D.C. Mar. 10, 2022) (stating that the term “willfully”

generally “requires that the government show that the defendant acted with

‘knowledge that the conduct is unlawful.’”); Williams, 51 A.3d at 1280 (stating that

it “was not a correct statement of the law” for the trial court to instruct that “willfully

does not mean that he knew he was breaking the law”).                 Counsel’s inartful

presentation of the willfulness aspect of the sufficiency claim does not amount to a

strategic decision to forfeit the challenge under the correct standard and should not,

in these circumstances, dictate the result of this appeal. 8




not mean to concede, however, that he acted willfully as we have defined that term
in Davis, Moore, and Williams.
       8
        Contrary to the majority’s suggestion, my concern is not about circumstantial
versus “direct[]” proof—mens rea is of course often proven circumstantially. Here,
though, given the ambiguity of both the CPO’s language and the text messages, there
is insufficient circumstantial evidence to prove willfulness beyond a reasonable
doubt, and the trial court appeared to sidestep the element of willfulness altogether
by finding it sufficient that Mr. Curtis “didn’t accidentally send” the text messages
to Ms. Johnson, but sent them “on purpose.” Nor is my concern with some issue
other than the one raised by Mr. Curtis—“whether Mr. Curtis’s texts violated the
CPO.” An essential element of this crime—“violat[ing] the CPO”—is willfulness.
The two are not separate issues; they are the same. Mr. Curtis preserved it in the
trial court and the lack of a more artful and explicit articulation of it on appeal is
partly a function of the parties’ and trial court’s own confusion regarding the law.
Under these circumstances, it is appropriate to reach this important issue.
                                         24

      Finally, we should address the sufficiency of the evidence of willfulness—an

essential element of the offense—because otherwise we will affirm this conviction

without considering an imperfectly raised but potentially meritorious sufficiency

claim that might establish that Mr. Curtis stands convicted of conduct that does not

constitute a crime. Cf. Alfaro v. United States, 859 A.2d 149, 157 n.11 (D.C. 2004)

(addressing the definition of the term “maltreatment” despite the government not

having raised the question and noting that “the court is obviously obliged to

construe” a term that appears in the statute and that “this obligation does not depend

on the position taken by any party”); Carducci v. Regan, 714 F.2d 171, 177 (D.C.

Cir. 1983) (stating that “not all legal arguments bearing upon the issue in question

will always be identified by counsel, and we are not precluded from supplementing

the contentions of counsel through our own deliberation and research.”).



       For the foregoing reasons, I respectfully dissent.